Title: Enclosure: Poem on the Boston Tea Party, 27 February 1774
From: Warren, Mercy Otis
To: Adams, Abigail


      Wrote at the Request of A Gentleman who described the Late Glorious Event of sacrificeing several Cargos of tea to the publick Welfare, as a squable among the Celestials of the sea Arising from a scarcity of Nectar and Ambrosia
      
       Bright Phebus Drove his Rapid Car amain,
       But Baits his steeds, beyond the Western plain,
       Behind a Golden skirte’d Cloud to rest,
       Er’e Ebon Night had spread her sable Vest,
       And drawn her Curtains or’e the fragrant Vale,
       Or Cinthias shadows drest the lonely dale.
      
      
       The Heroes of the Tuskeraro Tribe,
       Who scorn alike, A Fetter, or a Bribe,
       In order Range’d, and waiting Freedoms Nod,
       To make an off’ring, to the Watry God.
      
      
       Grey Neptunes Rising, from his sea green Bed,
       He Wave’d his Trident or’e his ouzy Head,
       Stretching from shore to shore, his Regal Wand,
       Bids all the River Deities Attend,
       But least Refusal from some distant Dame,
       Trytons Hoarse Clarion summon’d them by Name.
      
      
       In Counsel met, to Adjust affairs of state,
       Among their Godships, rose a warm debate,
       What luscious Draught, they next shou’d substitute,
       That might the palates, of Celestials suit,
       
       As Nectars stream no more Meandering Rolls,
       And Rich Ambrosia, quaff’d in flowing Bowls,
       Profusely spent, nor Can Scamanders shore,
       Yeald the fair sea Nimphs, one short Banquet more.
      
      
       The Titans all with one accord Arouse’d,
       To travil or’e Columbias Coast, propose’d,
       To rob and plunder Ev’ry Neigh’bring Vine,
       Regardless of Nemesis sacred shrine,
       Nor leave untouch’d the peasants little store,
       Or think of Right, while demi Gods have pow’r.
      
      
       But they on No Alternative agreed,
       Nor En’e Great Neptune further Could proceed,
       Till Ev’ry Godess of the streams, and Lakes,
       And lesser Dieties, of Fens and Brakes,
       With all the Nymphs that swim around the Iles,
       Deign to give sanction, by approving smiles.
      
      
       For Females have their Influance over kings,
       Nor wives, nor Mistresses, were useless things,
       En’e to the Gods, of ancient Homers page.
       Nor when in weighty Matters they Engage,
       Could they Neglect the sexes sage advice,
       And least of all, in any point so nice,
       As to Forbid the Choice Ambrosial sip,
       And offer Bohea to the rosey Lip.
      
      
       Proud Amphitrite Rejects it in Disdain,
       Refuse’d the Gift, and quits the Wat’ry main,
       With servile Proteus laging by her side,
       To take Advantage of the shifting tide,
       To Catch a smile, or pick up Golden sands,
       Either from Plutus, or the Naked strands.
       Long practice’d, Easy he assumes the shape,
       Of Fox, of panther, Crokedile, or ape,
       If tis his Interest, his step dame He’ll aid,
       One pebble more, and Amphitrites Betray’d.
      
      
       A Flaming Torch she took in Either Hand,
       And as fell Discord Reign’d throughout the Land,
       Was well appriz’d, the Centaurs would Conspire,
       Resolv’d to set the No’thern World on Fire,
       
       By scatering the Weeds of Indian shores,
       Or Else to lodge them in Pigmalions stores,
       But if the Artifice shou’d not succeed,
       Then in Revenge Attempt some Bolder deed.
       For while old Oceans mighty Billows roar,
       Or Foaming surges lash the distant shore,
       Shall Godeses Regale like Woodland dames,
       First let Chinesean Herbage Feed the Flames.
      
      
       But all the Neriads Wisper’d Murmers Round,
       And Cragy Cliffs Re-echo Back the sound,
       Till fair Salacia perch’d upon the Rocks.
       The Rival Godess Waves her yellow Locks,
       Proclaims that Hyson shall asswage their Grief,
       With Choice Sochong, and the imperial Leaf.
      
      
       The Heroes of the Tuskurarine Race
       (Who Neither hold, nor Even wish for place,
       While Faction Reigns, and Tyrany presides,
       And Base oppression or’e the Virtues Rides,
       While Venal Measures dance in silken sails,
       And Avarice or’e Earth and sea prevails,
       And Luxery creates such mighty Feuds
       En’e in the Bosoms of the Demi Gods)
       Lent their strong arm, in pity to the Fair,
       To aid the Bright Salacias Gen’rous Care,
       Poure’d a profusion of Delicious teas,
       Which Wafte’d by a soft Favonian Breeze,
       Supplied the Wa’try Deities in spight,
       Of all the Rage, of jealous Amphitrite.
      
      
       The Fair Salacia Victory, Victry sings
       In spite of Heroes, demi Gods, And kings.
       She bids Defiance: to the servile train,
       The pimps, and sicophants, of Georges Reign.
      
      
       The Virtuous Daughters of the Neigh’bring Mead
       In Graceful smiles Approve the Glorious deed,
       And ’tho the Syrens left their Coral beds,
       Just or’e the surface, lifted up their Heads,
       And sung soft peans, to the Brave and Fair,
       Till almost Caught in the Delusive snare,
       
       So sink securly in a Golden Dream,
       And taste the sweet, innebriateing stream,
       Which tho a Repast for the Watry Naiades,
       Is Baneful poisen to the Mountain Dryades,
       They saw delighted, from the Inland Rocks,
       Or’e the Broad deep pour’d out Pandoras Box,
       And join Salacias Victory to sing,
       Ocean Rebounds, and songs of triumph Ring,
       From Southern Lakes, Down to the Nothern Rills,
       And spreads Confusion round Neponsit Hills.
      
     